Citation Nr: 1732153	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the RO committed clear and unmistakable error (CUE) when, by rating decisions entered in January 1994 and June 1996, it failed to assign a 100 percent rating for posttraumatic stress disorder (PTSD) for periods prior to August 27, 1995 (exclusive of periods of temporary total rating from August 2, 1992 to November 2, 1992 and from September 14, 1993 to November 9, 1993).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1964 to June 1967.  He also served in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2009 decisions by the RO that, in pertinent part, and in effect, denied the Veteran's claim of CUE in the original (December 1982) RO rating decision assigning a 10 percent rating for PTSD; denied CUE in a subsequent (October 1984) RO rating decision confirming the 10 percent rating; found that the Veteran was not entitled to an effective date prior to August 27, 1995, for the assignment of a total (100) percent rating for PTSD on the basis of CUE (the effective date of the 100 percent rating having been established in a June 1996 RO rating decision).

By a statement dated on July 3, 2012, the Veteran indicated that he wished to withdraw from appeal his CUE claim and his claim for service connection for tinnitus.  The next day, he asked that his appeal of those issues be reinstated.

In August 2012, the Veteran testified during a Board hearing before the former Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This case was previously before the Board in March 2013.  Based on the various statements then of record, from both the Veteran and his representative, the Board characterized the CUE issue in terms of whether the RO committed CUE when, by rating decisions entered in December 1982, September 1984, January 1994, and June 1996, it assigned, and subsequently confirmed, a 10 percent rating for posttraumatic stress disorder (PTSD) for all periods prior to August 27, 1995 (exclusive of periods of temporary total rating from August 2, 1992 to November 2, 1992 and from September 14, 1993 to November 9, 1993).  The Board determined that the RO's December 1982 and September 1984 decisions had been subsumed by Board decisions dated in March 1984 and December 1985, respectively, and therefore could not be reversed or revised on the basis of CUE; and dismissed without prejudice to refiling the Veteran's claims of CUE in the RO's January 1994 and June 1996 decisions as legally insufficient.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision dated in August 2014, the Court vacated and remanded that portion of the Board's decision that dismissed without prejudice to refiling the Veteran's request for revision of the January 1994 and June 1996 RO decisions based on CUE.  With regard to the remaining matters the Board decided, the Court found that the Veteran had not challenged the Board's determination that the December 1982 and October 1984 RO decisions had been subsumed and could not be revised on the basis of CUE.  As such, the Court considered the appeal of those matters to have been abandoned, and dismissed them without a decision on the merits.

In January 2015, the Board remanded this claim for additional development.

The VLJ who conducted the August 2012 Board hearing has since retired.  VA regulations require that the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2016).  The Veteran was notified of this requirement and offered the opportunity to request a new hearing.  In January 2017, the Veteran indicated that he wishes to have a new hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2017, the Veteran requested a videoconference hearing.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2016); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO nearest the Veteran's residence, in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

